DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 12, 14, 17-18 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muller (US 2021/0195521).
	Muller discloses the following features.
	Regarding claim 1, a wakeup method applied to a base station (see Radio Network Node 12 in Fig. 1, which transmits a wake-up message 26 along with control information 20 to the UE 14), comprising:
	determining user equipment to be waked up (see step 630 in Fig. 9 and paragraph [0116], which recites “the user equipment 14 is to operate in a sleep state during the off-duration period. The method 600 as shown further includes indicating to the user equipment 14 whether to monitor a control channel 18 (e.g., a Physical Downlink Control Channel, PDCCH) during the on-duration period of a C-DRX cycle 14 or to operate in the sleep state during the on-duration period, by respectively transmitting or not transmitting a message 26 (e.g., a DCI message on a PDCCH) based on the DRX-RNTI 22 during a wake-up monitoring period 24 (Block 630)”);
	sending a wakeup signal block to the user equipment (see wake-up message 26 and control information 20 in Fig. 1 and step 630 in Fig. 9), wherein the wakeup signal block comprises a wakeup signal comprises a wakeup signal (see wake-up message 26 in Fig. 1) and a physical channel (see control information 20, which is the DCI on the PDCCH as shown in paragraph [0046], wherein the PDCCH is a physical channel), the physical channel is configured to transmit assistance information, and the assistance information is configured to assist the user equipment in receiving or sending a signal (see “wherein the message is a downlink control information, DCI, message received on a PDCCH, and wherein the user equipment is configured to attempt to decode the message by using the DRX-RNTI to check a cyclic redundancy code, CRC, included in the DCI message” recited in claim 49, wherein the decoding information is considered to be assistance information for receiving a signal).

Regarding claim 3, wherein the assistance information comprises assistance indication information, wherein the assistance indication information is configured to indicate beams corresponding to signal receiving and signal sending of the user equipment respectively (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information).

Regarding claim 6, wherein the assistance information comprises assistance grouping information, and the user equipment uses the assistance grouping information to determine whether a user equipment group to which the user equipment belongs corresponds to a user equipment group indicated by the assistance grouping information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).

Regarding claim 7, wherein the wakeup signal comprises assistance grouping information, and the user equipment uses the assistance grouping information to determine whether a user equipment group to which the user equipment belongs corresponds to a user equipment group indicated by the assistance grouping information  (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).

Regarding claim 12, a wakeup method applied to user equipment  (see UE 14 in Fig. 1, which receives a wake-up message 26 along with control information 20 from the Radio Network Node 12), comprising:
	receiving a wakeup signal block sent from a bae station (see wake-up message 26 and control information 20 in Fig. 1 and step 630 in Fig. 9), wherein the wakeup signal block comprises a wakeup signal comprises a wakeup signal (see wake-up message 26 in Fig. 1) and a physical channel (see control information 20, which is the DCI on the PDCCH as shown in paragraph [0046], wherein the PDCCH is a physical channel); and
	receiving or sending signal according to assistance information transmitted over the physical channel (see “wherein the message is a downlink control information, DCI, message received on a PDCCH, and wherein the user equipment is configured to attempt to decode the message by using the DRX-RNTI to check a cyclic redundancy code, CRC, included in the DCI message” recited in claim 49, wherein the decoding information is considered to be assistance information for receiving a signal).

Regarding claim 14, wherein the assistance information comprises assistance indication information, and receiving or sending the signal according to the assistance information transmitted over the physical comprises:
determining beams corresponding to receiving and sending the signal respectively according to the assistance indication information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; ).

Regarding claim 17, wherein the assistance information comprises assistance grouping information and receiving or sending the signal according to the assistance information transmitted over the physical channel comprises: determining a user equipment group to which the user equipment belongs according to the assistance grouping information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).

Regarding claim 18, wherein the wakeup signal comprises assistance grouping information, and the user equipment uses the assistance grouping information to determine whether a user equipment group to which the user equipment belongs corresponds to a user equipment group indicated by the assistance grouping information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).

Regarding claim 47, an electronic device  (see UE 14 in Fig. 1, which receives a wake-up message 26 along with control information 20 from the Radio Network Node 12), comprising:
a processor; and
a memory storing instructions executable by the processor (see memory processor configuration shown in Fig. 7), 
wherein the processor is configured to:
receive a wakeup signal block sent from a bae station (see wake-up message 26 and control information 20 in Fig. 1 and step 630 in Fig. 9), wherein the wakeup signal block comprises a wakeup signal comprises a wakeup signal (see wake-up message 26 in Fig. 1) and a physical channel (see control information 20, which is the DCI on the PDCCH as shown in paragraph [0046], wherein the PDCCH is a physical channel); and
	receive or send signal according to assistance information transmitted over the physical channel (see “wherein the message is a downlink control information, DCI, message received on a PDCCH, and wherein the user equipment is configured to attempt to decode the message by using the DRX-RNTI to check a cyclic redundancy code, CRC, included in the DCI message” recited in claim 49, wherein the decoding information is considered to be assistance information for receiving a signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 1 and 12 above, and further in view of Islam (US 2019/0059056) and Fu (US 2021/0266135).
	Muller discloses the features as shown above and also discloses the following features.
	Regarding claims 2 and 13, wherein the user equipment is in a connected state (see “A user equipment (14) is configured to operate in a connected discontinuous reception, C-DRX, mode” recited in the abstract).
	Muller does not disclose the following features: regarding claims 2 and 13, wherein the assistance information comprises assistance demodulation information, and wherein the assistance demodulation information is configured to demodulate information transmitted over a physical downlink control channel
	Islam discloses the following features.
Regarding claims 2 and 13, the assistance information comprises assistance demodulation information (see “the first wakeup message may be (or be transmitted in) any combination of a PDCCH message, a CSI-RS, a demodulation reference signal (DMRS)” recited in paragraph [0107]), 
Fu discloses the following features.
Regarding claims 2 and 13, wherein the assistance demodulation information is configured to demodulate information transmitted over a physical downlink control channel (see “a Demodulation Reference Signal (DMRS) for demodulating the PDCCH” recited in paragraph [0301]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Muller using features, as taught by Islam and Fu, in order to  in order to demodulate the PDCCH (see paragraph [0107] of Islam and paragraph [0301] of Fu).

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 3 and 12 above, and further in view of Lin (US 2021/0321464)
Muller discloses features as shown above.
Muller does not disclose the following features: regarding claims 4 and 15, wherein the user equipment is in a connected state, and the assistance indication information comprises at least one of index information of a synchronization signal block or a channel state information reference signal; regarding claims 5 and 16, wherein the user equipment is in an idle state, and the assistance indication information comprises index information of a synchronization signal block.
Lin discloses the following features.
Regarding claims 4 and 15, wherein the user equipment is in a connected state, and the assistance indication information comprises at least one of index information of a synchronization signal block or a channel state information reference signal (see “at least the time index of SSB is indicated to the UE. The position(s) of actual transmitted SSBs is informed for helping CONNECTED/IDLE mode measurement, for helping a CONNECTED mode UE to receive downlink data/control in unused SSBs, and potentially for helping an IDLE mode UE to receive downlink data/control in unused SSBs” recited in paragraph [0042]).
Regarding claims 5 and 16, wherein the user equipment is in an idle state, and the assistance indication information comprises index information of a synchronization signal block (see “at least the time index of SSB is indicated to the UE. The position(s) of actual transmitted SSBs is informed for helping CONNECTED/IDLE mode measurement, for helping a CONNECTED mode UE to receive downlink data/control in unused SSBs, and potentially for helping an IDLE mode UE to receive downlink data/control in unused SSBs” recited in paragraph [0042]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Muller using features, as taught by Lin, in order to help the UE to receive downlink data/control (see paragraph [0042] of Lin).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 18 above, and further in view of Beale (US 11,310,001)
Muller discloses features as shown above.
Muller does not disclose the following features: regarding claim 19, wherein the wakeup signal is an orthogonal pseudo-random sequence.
Beale discloses the following features.
Regarding claim 19, wherein the wakeup signal is an orthogonal pseudo-random sequence (see “WUS…orthogonal…pseudo-random sequence” recited in column 11, lines 14-54).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Muller using features, as taught by Beale, in order to provide good correlation properties at the UE receiver and low PAPR for the transmitted signal (see column 11, lines 14-54 of Beale).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahmoud (US 2014/0022909) discloses features related to claim 2 that recites “In connected mode DRX, the UE has a dedicated connection with the network. Based on certain triggers (e.g., UL/DL traffic activity, application type, etc.), the network may choose to configure a DRX duty cycle…The UE is allowed to sleep for a predetermined periodic interval and wakes up at specific intervals to demodulate a physical downlink control channel (PDCCH)”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473